PER CURIAM.
Plaintiffs brought this proceeding to have it judicially declared that Act No. 85 of 1960 (now LSA-R.S. 17:60) pertaining to Jefferson Parish' School Board is unconstitutional. Judgment was rendered accordingly in plaintiffs’ favor February 25, 1964 (see Tr. 96), from which the defendants prosecuted an appeal to this court. Plaintiffs-appellees have moved to dismiss the appeal on the ground that this court lacks jurisdiction thereof.
This is clearly a case of which the Supreme Court has jurisdiction on appeal. Const. 1921, Art. VII, § 10, as amended by Acts 1958, No. 561, adopted Nov. 4, 1958, LSA, provides in part:
“The following cases only shall be appealable to the Supreme Court:
******
“(2) Cases in -which an ordinance of a parish, municipal corporation, board or subdivision of the state, or a law of this state has been declared unconstitutional
Appellees’ motion must be sustained, but rather than dismiss the appeal we think a transfer thereof to the proper appellate tribunal is in order.
Pursuant to the authority vested in this court by LSA-C.C.P. art 2162,
It is now ordered, adjudged and decreed that the appeal in this case be transferred to the Supreme Court, provided that the record. *444or transcript be filed there within ten days from this date; otherwise the appeal shall stand as dismissed. Appellants are cast for the costs of this court
Appeal transferred to the Supreme Court.